



CHANGE OF CONTROL EMPLOYMENT AGREEMENT (BE4 and HIGHER)
CHANGE OF CONTROL EMPLOYMENT AGREEMENT, dated as of the ____ day of ___________,
20___ (this “Agreement”), by and between COMERICA INCORPORATED, a Delaware
corporation (the “Company”), and ________________________ (the “Executive”).
WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein). The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other corporations. Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
Section 1.Certain Definitions. (a) “Effective Date” means the first date during
the Change of Control Period (as defined herein) on which a Change of Control
occurs. Notwithstanding anything in this Agreement to the contrary, if (A) the
Executive’s employment with the Company is terminated by the Company, (B) the
Date of Termination is prior to the date on which a Change of Control occurs,
and (C) it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or anticipation of a Change of Control (such a termination of
employment, an “Anticipatory Termination”), then for all purposes of this
Agreement, the “Effective Date” means the date immediately prior to such Date of
Termination.


(b)“Change of Control Period” means the period commencing on the date hereof and
ending on the third anniversary of the date hereof; provided, however, that,
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof, the
“Renewal Date”), unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate three years from such Renewal
Date, unless, at least 60 days prior to the Renewal Date, the Company shall give
notice to the Executive that the Change of Control Period shall not be so
extended.


(c)“Affiliated Company” means any company controlled by, controlling or under
common control with the Company.


(d)“Change of Control” means:


1

--------------------------------------------------------------------------------









(1)Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d‑3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(d), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (iv) any acquisition pursuant to a transaction that
complies with Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C);


(2)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;


(3)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business


2

--------------------------------------------------------------------------------





Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or


(4)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


Section 2.Employment Period. The Company hereby agrees to continue the Executive
in its employ, subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the last day of the
thirtieth consecutive month following the Effective Date (the “Employment
Period”). The Employment Period shall terminate upon the Executive’s termination
of employment for any reason.


Section 3.Terms of Employment. (a) Position and Duties.
(1)During the Employment Period, (A) the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all respects with the most
significant of those held, exercised and assigned at any time during the 120-day
period immediately preceding the Effective Date, and (B) the Executive’s
services shall be performed at the location where the Executive was employed
immediately preceding the Effective Date or at any office or location less than
60 miles from such location.


(2)During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.


(b)Compensation. (1) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (the “Annual Base Salary”) at an annual rate
at least equal to 26 times the highest bi-weekly base salary paid or payable,
including any base salary that has been earned but deferred, to the Executive by
the Company and the Affiliated Companies in respect of the one-year period
immediately preceding the month in which the Effective Date occurs. The Annual
Base Salary shall be paid to the Executive at such intervals as the Company pays
executive salaries generally, unless the Executive shall elect to defer the
receipt of such Base Salary pursuant to an arrangement that meets the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). During the Employment Period, the Annual Base Salary shall be
reviewed at least annually, beginning no more than 12


3

--------------------------------------------------------------------------------





months after the last salary increase awarded to the Executive prior to the
Effective Date. Any increase in the Annual Base Salary shall not serve to limit
or reduce any other obligation to the Executive under this Agreement. The Annual
Base Salary shall not be reduced after any such increase and the term “Annual
Base Salary” shall refer to the Annual Base Salary as so increased.


(2)Annual Bonus. In addition to the Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the aggregate of the
Executive's highest bonus under each of


(i)
the Company's Management Incentive Plan; and



(ii)any business unit incentive plan of the Company in which the Executive has
participated during any portion of the last three fiscal years (or any
predecessor or successor plan to any thereof), as applicable, for the last three
full fiscal years prior to the Effective Date, including any bonus or portion
thereof that has been earned but deferred (annualized in the event that the
Executive was not employed by the Company for the whole of such fiscal year and
not otherwise paid a full year’s bonus for such year) (the "Recent Annual
Bonus"). For purposes of determining the Recent Annual Bonus, the highest bonus
under the Management Incentive Plan shall be determined by including bonuses
earned for both the annual and multiyear performance periods ending in each of
the last three full fiscal years prior to the Effective Date (or for such lesser
number of full fiscal years prior to the Effective Date for which the Executive
was eligible to earn such a bonus and annualized in the case of any pro rata
bonus earned for a partial fiscal year). Each such Annual Bonus shall be paid no
later than two and a half months after the end of the fiscal year for which the
Annual Bonus is awarded, unless the Executive shall elect to defer the receipt
of such Annual Bonus pursuant to an arrangement that meets the requirements of
Section 409A of the Code.  


(3)Long-Term Equity Incentives, Savings and Retirement Plans. During the
Employment Period, the Executive shall be entitled to participate in all equity
incentive, savings and retirement plans, practices, policies, and programs
applicable generally to other peer executives of the Company and the Affiliated
Companies, but in no event shall such plans, practices, policies and programs
provide the Executive with incentive opportunities (measured with respect to
both regular and special incentive opportunities, to the extent, if any, that
such distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and the Affiliated Companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.


(4)Welfare Benefit Plans. During the Employment Period, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company and the Affiliated Companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans


4

--------------------------------------------------------------------------------





and programs) to the extent applicable generally to other peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits that are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.


(5)Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.


(6)Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax planning
services, payment of club dues, and, if applicable, use of an automobile and
payment of related expenses, in accordance with the most favorable plans,
practices, programs and policies of the Company and the Affiliated Companies in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and the Affiliated Companies.


(7)Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company and the Affiliated Companies at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided generally at any time thereafter with respect to other peer
executives of the Company and the Affiliated Companies.


(8)Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and the Affiliated Companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.


Section 4.Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically if the Executive dies during the
Employment Period. If the Company determines in good faith that the Disability
(as defined herein) of the Executive has occurred during the Employment Period
(pursuant to the definition of “Disability”), it may give to the Executive
written notice in accordance with Section 11(b) of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such


5

--------------------------------------------------------------------------------





notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. “Disability” means the absence
of the Executive from the Executive’s duties with the Company on a full-time
basis for 180 consecutive business days as a result of incapacity due to mental
or physical illness that is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.


(b)Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. “Cause” means:


(1)the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or any Affiliated Company (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the Executive
by the Board or the Chief Executive Officer of the Company that specifically
identifies the manner in which the Board or the Chief Executive Officer of the
Company believes that the Executive has not substantially performed the
Executive’s duties, or


(2)the willful engaging by the Executive in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.


For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”), (B)
the instructions of the Chief Executive Officer of the Company or a senior
officer of the Company or (C) the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Applicable Board (excluding the Executive, if the Executive is a member
of the Applicable Board) at a meeting of the Applicable Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel for the Executive, to
be heard before the Applicable Board), finding that, in the good faith opinion
of the Applicable Board, the Executive is guilty of the conduct described in
Section 4(b)(1) or 4(b)(2), and specifying the particulars thereof in detail.
(c)    Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason or by the Executive
voluntarily without Good Reason. “Good Reason” means:


(1)the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority,


6

--------------------------------------------------------------------------------





duties or responsibilities as contemplated by Section 3(a), or any action by the
Company that results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive;


(2)any failure by the Company to comply with any of the provisions of Section
3(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;


(3)the Company's requiring the Executive to be based at any office or location
other than as provided in Section 3(a)(i)(B) hereof or the Company's requiring
the Executive to travel on Company business to a substan-tially greater extent
than required immediately prior to the Effective Date;


(4)any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or


(5)any failure by the Company to comply with and satisfy Section 10(c).


For purposes of this Section 4(c) of this Agreement, any good faith
determination of Good Reason made by the Executive shall be conclusive. The
Executive’s mental or physical incapacity following the occurrence of an event
described above in clauses (1) through (5) shall not affect the Executive’s
ability to terminate employment for Good Reason.
(d)Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(b). “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (3) if the Date of Termination (as defined herein) is other than
the date of receipt of such notice, specifies the Date of Termination (which
Date of Termination shall be not more than 30 days after the giving of such
notice). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s respective rights hereunder.


(e)Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or such later date
specified in the Notice of Termination, as the case may be, (2) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Company of such termination, and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.
Notwithstanding the foregoing, in no event


7

--------------------------------------------------------------------------------





shall the Date of Termination occur until the Executive experiences a
“separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination.”


Section 5.Obligations of the Company upon Termination. (a) By the Executive for
Good Reason; By the Company Other Than for Cause, Death or Disability. If,
during the Employment Period, the Company terminates the Executive’s employment
other than for Cause, Death or Disability or the Executive terminates employment
for Good Reason:


(1)the Company shall pay to the Executive, in a lump sum in cash within 30 days
after the Date of Termination, the aggregate of the following amounts:


(A)the sum of (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid or deferred pursuant to an
irrevocable election under any deferred compensation arrangement subject to
Section 409A, (ii) any accrued vacation pay to the extent not theretofore paid
(the sum of the amounts described in subclauses (i) and (ii), the “Accrued
Obligations”) and (iii) an amount equal to the product of (x) the higher of (I)
the Recent Annual Bonus and (II) the aggregate Annual Bonus under each of the
Company's Management Incentive Plan and any business unit incentive plan of the
Company in which the Executive has participated (or any predecessor or successor
plan to any thereof) paid or payable, including any bonus or portion thereof
that has been earned but deferred (and annualized for any fiscal year consisting
of less than 12 full months or during which the Executive was employed for less
than 12 full months), for the most recently completed fiscal year during the
Employment Period, if any, (it being understood that, such Annual Bonus shall be
determined by including bonuses earned for both the annual and multiyear
performance periods ending in such recently completed fiscal year during the
Employment Period) (such higher amount, the “Highest Annual Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination and the denominator of which is 365 (the
“Pro Rata Bonus”); and


(B)the amount equal to the product of (i) three and (ii) the sum of (x) the
Executive’s Annual Base Salary and (y) the Highest Annual Bonus.


(2)[FOR THE AGREEMENTS OF EXECUTIVES COMMENCING EMPLOYMENT PRIOR TO JANUARY 1,
2007 OR FOR AGREEMENTS ENTERED INTO ON OR AFTER JANUARY 1, 2017: the Company
shall pay to the Executive, at such time as such amounts are payable under the
terms of each applicable SERP (as defined below), or, if the Executive does not
participate in a SERP, in a lump sum in cash within 30 days after the Date of
Termination, an amount equal to the excess of (i) the actuarial equivalent of
the benefit under the Company’s qualified defined benefit retirement plan (the
“Retirement Plan”) (utilizing actuarial assumptions no less favorable to the
Executive than those in effect under the Retirement Plan immediately prior to
the Effective Date) and any excess or supplemental retirement plan in which the
Executive participates (collectively, the “SERP”) (utilizing actuarial
assumptions no less favorable to the Executive than those in effect under the
SERP immediately prior to the


8

--------------------------------------------------------------------------------





Effective Date) that the Executive would receive if the Executive’s employment
continued for three years after the Date of Termination, assuming for this
purpose that (x) the accrued benefit is fully vested, (y) the Executive’s age is
increased by the number of years (including partial years) that the Executive is
deemed to be so employed and (z) the Executive’s compensation in each of the
three years is that required by Sections 3(b)(1) and 3(b)(2) payable in equal
biweekly installments over such three-year period, over (ii) the actuarial
equivalent of the Executive’s actual benefit (paid or payable), if any, under
the Retirement Plan and the SERP as of the Date of Termination;]


[FOR THE AGREEMENTS OF EXECUTIVES COMMENCING EMPLOYMENT ON OR AFTER JANUARY 1,
2007 ENTERED INTO PRIOR TO JANUARY 1, 2017: the Company shall pay to the
Executive, at such time as such amounts are payable under the terms of each
applicable SERP (as defined below), or, if the Executive does not participate in
a SERP, in a lump sum in cash within 30 days after the Date of Termination, an
amount equal to the excess of (i) the account balance under the Company's
qualified defined contribution retirement plan (the "Defined Contribution Plan")
and any excess or supplemental defined contribution plan in which the Executive
participates (collectively, the “SERP”) that the Executive would receive if the
Executive's employment continued for three years after the Date of Termination,
assuming for this purpose that (x) the account balance is fully vested, (y) the
Company makes a nonelective employer contribution to the SERP for each year in
such three-year period in an amount equal to the greatest nonelective employer
contribution made to such plan during the last three full fiscal years prior to
the Effective Date and (z) the Executive's compensation in each of the three
years is that required by Section 3(b)(1) and Section 3(b)(2) payable in equal
biweekly installments for such three-year period, over (ii) the account balance
(paid or payable), if any, under the Defined Contribution Plan and the SERP as
of the Date of Termination;]
(3)during the three year period following the Date of Termination (the “Benefits
Period”), the Company shall provide the Executive, his spouse and his eligible
dependents with medical and dental insurance coverage (the “Health Care
Benefits”) and life insurance benefits no less favorable to those which the
Executive, his spouse and his eligible dependents were receiving immediately
prior to the Date of Termination or, if more favorable to such persons, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and the Affiliated Companies; provided, however, that the Health
Care Benefits shall be provided during the Benefits Period in such a manner that
such benefits are excluded from the Executive’s income for federal income tax
purposes; provided, further, however, that if the Executive becomes re-employed
with another employer and is eligible to receive health care benefits under
another employer-provided plan, the health care benefits provided hereunder
shall be secondary to those provided under such other plan during such
applicable period of eligibility. The receipt of the Health Care Benefits shall
be conditioned upon the Executive continuing to pay the monthly premium as in
effect at the Company from time to time for coverage provided to former
employees under Section 4980B of the Code in respect of the maximum level of
coverage that the Executive could otherwise elect to receive for the Executive,
his spouse and eligible dependents if the Executive were still an employee of
the Company during the Benefits Period (i.e., single, single plus one, or
family) (the “Applicable COBRA Premium”) regardless of what level of coverage is


9

--------------------------------------------------------------------------------





actually elected. During the portion of the Benefits Period in which the
Executive, his spouse and his eligible dependents continue to receive coverage
under the Company’s Health Care Benefits plans, the Company shall pay to the
Executive a monthly amount equal to the excess of (x) the Applicable COBRA
Premium over (y) the monthly employee contribution rate that is paid by Company
employees generally for the same or similar coverage, as in effect from time to
time (and which amount shall in no event be greater than the employee
contribution rate for the applicable level of coverage as in effect immediately
prior to the Effective Date), which payment shall be paid in advance on the
first payroll day of each month, commencing with the month immediately following
the Executive’s Date of Termination. The Company shall use its reasonable best
efforts to ensure that, following the end of the Benefit Period, the Executive
shall be eligible to elect continued health coverage pursuant to Section 4980B
of the Code or other applicable law (“COBRA Coverage”), as if the Executive’s
employment with the Company had terminated as of the end of such period. For
purposes of determining eligibility (but not the time of commencement of
benefits) of the Executive for retiree welfare benefits pursuant to the
Company’s retiree welfare benefit plans, if any, the Executive shall be
considered to have remained employed until the end of the Benefit Period and to
have retired on the last day of such period. In order to comply with Section
409A of the Code, (i) the amount of benefits that the Company is obligated to
provide under this Section 5(a)(3) in any given calendar year shall not affect
the amount of such benefits that the Company is obligated to pay in any other
calendar year; and (ii) the Executive’s right to have the Company provide such
benefits may not be liquidated or exchanged for any other benefit; and


(4)the Company shall, at its sole expense as incurred, provide the Executive
with outplacement services the scope and provider of which shall be selected by
the Executive in the Executive’s sole discretion, provided that such
outplacement benefits shall end not later than the last day of the second
calendar year that begins after the Date of Termination; and


(5)except as otherwise set forth in the last sentence of Section 6, to the
extent not theretofore paid or provided, the Company shall timely pay or provide
to the Executive any Other Benefits (as defined in Section 6) in accordance with
the terms of the underlying plans or agreements.


Notwithstanding the foregoing provisions of Sections 5(a)(1), (2) or (3), in the
event that the Executive is a “specified employee” within the meaning of Section
409A of the Code (as determined in accordance with the methodology established
by the Company as in effect on the Date of Termination) (a “Specified
Employee”), amounts that constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code that would otherwise be payable and
benefits that would otherwise be provided under Sections 5(a)(1), (2) or (3)
during the six-month period immediately following the Date of Termination (other
than the Accrued Obligations) shall instead be paid, with interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code (“Interest”) determined as of the Date of Termination,
or provided on the first business day after the date that is six months
following the Executive’s “separation from service” within the meaning of
Section 409A of the Code (the “Delayed Payment Date”).


10

--------------------------------------------------------------------------------









(b)Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall provide the
Executive’s estate or beneficiaries with the Accrued Obligations and the Pro
Rata Bonus and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement. The Accrued
Obligations and the Pro Rata Bonus shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of the Other Benefits, the term
“Other Benefits” as utilized in this Section 5(b) shall include, without
limitation, and the Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company and the Affiliated Companies to the estates and beneficiaries of peer
executives of the Company and the Affiliated Companies under such plans,
programs, practices and policies relating to death benefits, if any, as in
effect with respect to other peer executives and their beneficiaries at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive’s estate and/or the Executive’s beneficiaries, as in
effect on the date of the Executive’s death with respect to other peer
executives of the Company and the Affiliated Companies and their beneficiaries.


(c)Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with the Accrued Obligations and Pro Rata Bonus and the timely
payment or delivery of the Other Benefits in accordance with the terms of the
underlying plans or agreements, and shall have no other severance obligations
under this Agreement. The Accrued Obligations and the Pro Rata Bonus shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination, provided, that in the event that the Executive is a Specified
Employee, the Pro Rata Bonus shall be paid, with Interest, to the Executive on
the Delayed Payment Date. With respect to the provision of the Other Benefits,
the term “Other Benefits” as utilized in this Section 5(c) shall include, and
the Executive shall be entitled after the Disability Effective Date to receive,
disability and other benefits at least equal to the most favorable of those
generally provided by the Company and the Affiliated Companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other peer executives and their families at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and the
Affiliated Companies and their families.


(d)Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, the Company shall provide the
Executive with the Executive’s Annual Base Salary through the Date of
Termination, and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement. If the Executive
voluntarily terminates employment during the Employment Period, excluding a
termination for Good Reason, the Company shall provide to the Executive the
Accrued Obligations and the Pro Rata Bonus and the timely payment or delivery of
the Other Benefits, and shall have no other severance obligations under this
Agreement. In such case, all the Accrued Obligations and the Pro Rata Bonus
shall be paid to the Executive in a lump sum in cash within 30 days of the Date
of Termination, provided, that in the event that the Executive is a


11

--------------------------------------------------------------------------------





Specified Employee, the Pro Rata Bonus shall be paid, with Interest, to the
Executive on the Delayed Payment Date.


Section 6.Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or the Affiliated Companies and for
which the Executive may qualify, nor, subject to Section 11(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
other contract or agreement with the Company or the Affiliated Companies.
Amounts that are vested benefits or that the Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any other contract or
agreement with the Company or the Affiliated Companies at or subsequent to the
Date of Termination (“Other Benefits”) shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement. Without limiting the generality of the foregoing,
the Executive’s resignation under this Agreement with or without Good Reason,
shall in no way affect the Executive’s ability to terminate employment by reason
of the Executive’s “retirement” under, or to be eligible to receive benefits
under, any compensation and benefits plans, programs or arrangements of the
Company or the Affiliated Companies, including without limitation any retirement
or pension plans or arrangements or substitute plans adopted by the Company, the
Affiliated Companies or their respective successors, and any termination which
otherwise qualifies as Good Reason shall be treated as such even if it is also a
“retirement” for purposes of any such plan. Notwithstanding the foregoing, if
the Executive receives payments and benefits pursuant to Section 5(a) of this
Agreement, the Executive shall not be entitled to any severance pay or benefits
under any severance plan, program or policy of the Company and the Affiliated
Companies, unless otherwise specifically provided therein in a specific
reference to this Agreement. [FOR CEO AGREEMENT ONLY: Notwithstanding anything
in this Agreement to the contrary, in no event shall the benefits provided in
the Supplemental Pension and Retiree Medical Agreement dated as of the 29th day
of May 1998 by and between the Company and the Executive (the “Supplemental
Agreement”) be considered severance pay or benefits under any severance plan,
program or policy of the Company for purposes of the immediately preceding
sentence, and nothing in this Agreement shall limit the effectiveness of the
Supplemental Agreement.]


Section 7.Full Settlement; Legal Fees. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right or action that the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and except as
specifically provided in Section 5(a)(2), such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
as incurred (within 10 days following the Company’s receipt of an invoice from
the Executive), at any time from the Change of Control through the Executive’s
remaining lifetime (or, if longer, through the 20th anniversary of the Change of
Control) to the full extent permitted by law, all legal fees and expenses that
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of


12

--------------------------------------------------------------------------------





any payment pursuant to this Agreement), plus, in each case, Interest determined
as of the date such legal fees and expenses were incurred; provided, that the
Executive shall have submitted an invoice for such fees and expenses at least 10
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred (or, in connection with a contest
related to an Anticipatory Termination, following the calendar year in which
such contest is finally resolved). The amount of such legal fees and expenses
that the Company is obligated to pay in any given calendar year shall not affect
the legal fees and expenses that the Company is obligated to pay in any other
calendar year, and the Executive’s right to have the Company pay such legal fees
and expenses may not be liquidated or exchanged for any other benefit.


Section 8.Certain Additional Reductions.
    
(a)Anything in this Agreement to the contrary notwithstanding, in the event that
the Accounting Firm shall determine that receipt of all Payments would subject
an Executive to tax under Section 4999 of the Code, the Accounting Firm shall
determine whether some amount of Agreement Payments meets the definition of
“Reduced Amount.” If the Accounting Firm determines that there is a Reduced
Amount, then the aggregate Agreement Payments shall be reduced to such Reduced
Amount.


(b)If the Accounting Firm determines that the aggregate Agreement Payments
should be reduced to the Reduced Amount, the Company shall promptly give the
applicable Executive notice to that effect and a copy of the detailed
calculation thereof, and the Executive may then elect, in his or her sole
discretion, which and how much of the Agreement Payments shall be eliminated or
reduced (as long as after such election the Present Value of the aggregate
Agreement Payments equals the Reduced Amount); provided, that the Executive
shall not be permitted to elect to reduce any Agreement Payment that constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
and shall advise the Company in writing of his or her election within ten days
of his or her receipt of notice. If no such election is made by the Executive
within such ten‑day period, the Company shall reduce the Agreement Payments in
the following order: (1) by reducing benefits payable pursuant to Section
5(a)(1)(B) of the Agreement and then (2) by reducing amounts payable pursuant to
Section 5(a)(2) of the Agreement. All determinations made by the Accounting Firm
under this Section 8 shall be binding upon the Company and the Executive and
shall be made within 60 days of the Executive’s Date of Termination. In
connection with making determinations under this Section 8, the Accounting Firm
shall take into account the value of any reasonable compensation for services to
be rendered by the Executive before or after the Change of Control, including
any non-competition provisions that may apply to the Executive and the Company
shall cooperate in the valuation of any such services, including any
non-competition provisions.


(c)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (each, an “Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed (each, an “Underpayment”), in each case, consistent with the
calculation of the


13

--------------------------------------------------------------------------------





Reduced Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of the
Executive shall be repaid by the Executive to the Company together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such repayment shall be required if and to the extent
such deemed repayment would not either reduce the amount on which the Executive
is subject to tax under Section 1 and Section 4999 of the Code or generate a
refund of such taxes. In the event that the Accounting Firm, based upon
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.


(d)All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 8 shall be borne by the Company.


(e)Definitions. The following terms shall have the following meanings for
purposes of this Section 8.


(1) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise;


(2)“Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section);


(3)“Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on the Executive with respect thereto under Sections 1 and 4999 of
the Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
which applied to the Executive’s taxable income for the immediately preceding
taxable year, or such other rate(s) as the Executive shall certify, in the
Executive’s sole discretion, as likely to apply to the Executive in the relevant
tax year(s);


(4)“Accounting Firm” shall mean such nationally recognized certified public
accounting firm as may be designated by the Executive, other than the certified
public accounting firm serving as the independent auditor of the Company or of
another company that is a party to a Business Combination, if applicable;


(5)“Parachute Value” of a Payment shall mean the present value as of the date of
the change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment; and


(6)“Reduced Amount” shall mean the amount of Agreement Payments that (x) has a
Present Value that is less than the Present Value of all Agreement Payments and


14

--------------------------------------------------------------------------------





(y) results in aggregate Net After-Tax Receipts for all Payments that are
greater than the Net After-Tax Receipts for all Payments that would result if
the aggregate Present Value of Agreement Payments were any other amount that is
less than the Present Value of all Agreement Payments.


Section 9.Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or the Affiliated Companies, and their
respective businesses, which information, knowledge or data shall have been
obtained by the Executive during the Executive’s employment by the Company or
the Affiliated Companies and which information, knowledge or data shall not be
or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those persons designated
by the Company, provided, however, that nothing in this Agreement shall prohibit
or limit Executive’s ability to make disclosures that are protected by Rule
21F-17 of the Securities and Exchange Act of 1934 or similar provisions of
federal law or regulation. In no event shall an asserted violation of the
provisions of this Section 9 constitute a basis for deferring or withholding any
amounts otherwise payable to the Executive under this Agreement.


Section 10.Successors. (a) This Agreement is personal to the Executive, and,
without the prior written consent of the Company, shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.


(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 10(c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.


(c)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.


Section 11.Miscellaneous. (a) This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. Subject to the last
sentence of Section 11(g), this Agreement may not be amended or modified other
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.


15

--------------------------------------------------------------------------------









(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:


 
if to the Executive:
 
 
 
 
 
 
 
At the most recent address on file at the Company.
 
 
 
 
 
 
if to the Company:
 
 
 
 
 
 
 
 
Comerica Incorporated
 
 
 
Comerica Bank Tower
 
 
 
1717 Main Street, MC 6404
 
 
 
Dallas, Texas 75201
 
 
 
Attention: General Counsel
 
 
 
 
 
 



or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.


(d)The Company may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.


(e)The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Sections 4(c)(1) through 4(c)(5), shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.


(f)The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a), prior to the Effective Date, the Executive’s employment
may be terminated by either the Executive or the Company at any time prior to
the Effective Date, in which case the Executive shall have no further rights
under this Agreement. From and after the Effective Date, except as specifically
provided herein, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof in effect immediately prior to
the execution of this Agreement [FOR CEO AGREEMENT ONLY: other than the
Supplemental Agreement]. [FOR PERSONS COVERED OR WHO MAY BE COVERED BY TARP: The
Executive acknowledges, understands and agrees that the Executive is currently
or may be in the future


16

--------------------------------------------------------------------------------





subject to the provisions of the Emergency Economic Stabilization Act of 2008,
as modified or amended from time to time, including pursuant to the American
Recovery and Reinvestment Act of 2009 (“EESA”) and the rules, regulations and
guidance issued thereunder from time to time (including without limitation the
rules and regulations issued from time to time by the Department of the Treasury
(the “Department”), which shall include the TARP Standards for Corporate
Governance issued under 31 CFR Part 30 as published in the Federal Register on
June 15, 2009, as amended from time to time) (such rules, regulations and
guidance, collectively, the “EESA Guidance”)) for the period required by EESA
and the EESA Guidance. In addition, the Executive agrees that the Executive’s
rights to compensation under this Agreement and participation in the Company’s
compensation and benefits arrangements (this Agreement and any and all such
arrangements, collectively, the “Benefit Plans”) will or may in the future be
limited to ensure that such Benefit Plans comply with and are administered in
accordance with the provisions of EESA and the EESA Guidance. Accordingly, the
Executive hereby (A) acknowledges and understands that the compensation payable
to the Executive under any Benefit Plan, including without limitation under this
Agreement, may be subject to EESA and the EESA Guidance, including, without
limitation, (x) the potential for clawback of any bonus, retention or incentive
compensation paid or granted to the Executive under any Benefit Plan based on
statements of earnings, revenues, gains or other criteria that are later found
to be materially inaccurate or as otherwise provided under the EESA Guidance and
(y) the potential for the reduction or elimination of the amounts payable to the
Executive under this Agreement or otherwise as a result of the limitations on
golden parachute payments under EESA and the EESA Guidance, (B) consents to any
modifications and limitations prior to a Change of Control with respect to, and
under, the Benefit Plans to the extent necessary to ensure compliance with EESA
and the EESA Guidance, (C) voluntarily waives any claim against the Company and
the Affiliated Companies for any changes prior to a Change of Control to the
Executive’s compensation or benefits that are required to comply with the EESA
Guidance in consideration for the benefits that the Executive will receive as a
result of the Company’s participation in the Department’s Capital Purchase
Program or any other program under EESA, and (E) agrees that such waiver and
consent shall constitute a part of and be integrated with this Agreement.]


(g)The Agreement is intended to comply with the requirements of Section 409A of
the Code or an exemption or exclusion therefrom and shall in all respects be
administered in accordance with Section 409A of the Code. Each payment under
this Agreement shall be treated as a separate payment for purposes of Section
409A of the Code. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. If
the Executive dies following the Date of Termination and prior to the payment of
the any amounts delayed on account of Section 409A of the Code, such amounts
shall be paid to the personal representative of the Executive’s estate within 30
days after the date of the Executive’s death. All reimbursements and in-kind
benefits that constitute deferred compensation within the meaning of Section
409A provided under this Agreement shall be made or provided in accordance with
the requirements of Section 409A of the Code, including, without limitation,
that (i) in no event shall reimbursements by the Company under this Agreement be
made later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred, provided, that the
Executive shall have submitted an invoice for such fees and expenses at least 10
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred; (ii) the amount of in-kind benefits
that the Company is obligated to pay or provide in any given calendar year shall


17

--------------------------------------------------------------------------------





not affect the in-kind benefits that the Company is obligated to pay or provide
in any other calendar year; (iii) the Executive’s right to have the Company pay
or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Executive’s remaining lifetime (or if longer, through the
20th anniversary of the Effective Date). Prior to the Effective Date but within
the time period permitted by the applicable Treasury Regulations, the Company
may, in consultation with the Executive, modify the Agreement, in the least
restrictive manner necessary and without any diminution in the value of the
payments to the Executive, in order to cause the provisions of the Agreement to
comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Executive pursuant to Section 409A of
the Code.


Section 12.Survivorship. Upon the expiration or other termination of this
Agreement or the Executive’s employment, the respective rights and obligations
of the parties hereto shall survive to the extent necessary to carry out the
intentions of the parties under this Agreement.


18

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.




 
___________________________________
 
 
 
             [Name of Executive]
 
 
 
 
 
 
 
 
COMERICA INCORPORATED
 
 
 
By:________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











19